DECISION AND ENTRY
{¶ 1} The error assigned is sustained on the authority of our decisions in Miami Valley Hospital v. Edwards, Darke App. No. 07-CA-1717, 2008-Ohio-2721, and Miami Valley Hospital v. Poston, Darke App. NO. 07-CA-1729, 2008-Ohio-4397. The judgment of the trial court will be reversed and the case remanded for further proceedings consistent with the opinions in those cases. Costs are to be paid as provided in App. R. 24. *Page 2
(Hon. Sumner E. Walters, retired from the Third Appellate District, sitting by assignment of the Chief Justice of the Supreme Court of Ohio).
Copies mailed to:
Stephen E. Klein, Esq. 240 Bohanan Drive Vandalia, OH 45377.
William A. Jones, Jr. Jennifer Jones 2585 Holansburg-Arcanum Road New Madison, OH 45346
Hon. Julie L. Monnin Courthouse, 3rd Floor Greenville, OH 45331-1990 *Page 1